Case: 17-40311      Document: 00514203658         Page: 1    Date Filed: 10/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-40311                                FILED
                                  Summary Calendar                       October 20, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LIZETTE LUNA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:16-CR-1010-1


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Lizette Luna pleaded guilty to possession with intent to distribute
approximately 291.5 kilograms of marihuana in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B). The district court imposed a sentence of 48 months
of imprisonment, which was an upward variance from the advisory guideline
range of 30 to 37 months.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40311    Document: 00514203658      Page: 2   Date Filed: 10/20/2017


                                 No. 17-40311

      Luna argues that her sentence is substantively unreasonable and
greater than necessary to achieve the goals of 18 U.S.C. § 3553(a). She claims
that in varying from the advisory guideline range, the district court placed too
much weight on the fact that she was out on bond for another drug offense
when she committed this offense and an upward variance was substantively
unreasonable because she continued her criminal activity only after drug
traffickers threatened to harm her and her family. We review the substantive
reasonableness of Luna’s sentence under a deferential abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 46, 51 (2007).
      The district court was aware of Luna’s claim that she agreed to do a
“second run” of marihuana only after being threatened by drug traffickers.
Although Luna “may disagree with how the district court balanced the
§ 3553(a) factors, [her] argument that these factors should have been weighed
differently is not a sufficient ground for reversal.” United States v. Malone,
828 F.3d 331, 342 (5th Cir.), cert. denied, 137 S. Ct. 526 (2016).
      The judgment of the district court is AFFIRMED.




                                        2